DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 100-106, 110-115, & 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interconnected Carbon Nanosheets Derived from Hemp Ultrafast Supercapacitors with High Energy hereafter referred to as Wang in view of JP2004103726 hereafter referred to as Takahata.
In regards to claim 100, 
Wang discloses a capacitor for storing electrical energy (title), comprising: 
a first electrode (stainless steel disc/carbon layer – Page 5139 – Method section – Electrochemical Measurement subsection) formed of a material configured to conduct electrons to or from an electrical load; 
a dielectric (separator layer – Page 5139 – Method section – Electrochemical Measurement subsection) adjacent to said first electrode, wherein said dielectric comprises (i) a separator and (ii) an electrolyte (Page 5138 – right hand column – 2nd paragraph & Page 5139 – Method section – Electrochemical Measurement subsection); and 
a second electrode (stainless steel disc – Page 5139 – Method section – Electrochemical Measurement subsection) adjacent to said dielectric, wherein said second electrode is formed of material that is configured to conduct electrons to or from said electrical load, wherein said separator is sufficient to induce an electrical potential to accumulate between said first electrode and said second electrode, and wherein said second electrode is electrically isolated from said first electrode (Page 5131 – left hand column – first paragraph & Page 5139 – Method section – Electrochemical Measurement subsection), 
wherein said capacitor has a power density of at least about 55 kilowatts (kW)/kilograms (kg) active mass at a temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load (fig. 4a & Page 5138 – right hand column – 1st to 2nd paragraphs teach 55 kilowatts (kW)/kilograms (kg) and excellent cycle stability even after 10,000 charge/discharge cycles).  Wang fails to explicitly disclose the separator formed of bast or hurd material, or a derivative thereof.

Takahata discloses a separator formed of bast or hurd material, or a derivative thereof ([0009]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the separator of Wang using the separator  as taught by Takahata to obtain a separator with high mechanical strength and enhance adhesion with the electrodes.

In regards to claim 101, 
Wang further discloses wherein said capacitor has a power density of at least about 75 kW/kg active mass at said temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load (fig. 4a & Page 5138 – right hand column – 1st to 2nd paragraphs teach 55 kilowatts (kW)/kilograms (kg) and excellent cycle stability even after 10,000 charge/discharge cycles).  

In regards to claim 102,
Wang as modified by Takahata discloses all the claimed limitations discussed above with respect to claim 102, except for wherein said capacitor has a power density of at least about 100 kW/kg active mass at said temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load.  

However, Wang discloses that the power density is a result effective variable, particularly for ensuring fast transfer of energy (Page 5139 – Method section – Electrochemical Measurement subsection).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Wang as modified by Takahata to have a power density of at least about 100 kW/kg active mass at said temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load to obtain a capacitor capable of providing fast transfer of energy, as taught by Wang.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 103, 
Wang further discloses wherein said capacitor has a power density of at least about 55 kW/kg active mass at said temperature from 60°C-100°C over at least about 500 charge/discharge cycles via said electrical load (fig. 4a & Page 5138 – right hand column – 1st to 2nd paragraphs teach 55 kilowatts (kW)/kilograms (kg) and excellent cycle stability even after 10,000 charge/discharge cycles).  

In regards to claim 104, 
Wang further discloses wherein said capacitor has a power density of at least about 55 kW/kg active mass at said temperature from 60°C-100°C over at least about 2000 charge/discharge cycles via said electrical load (fig. 4a & Page 5138 – right hand column – 1st to 2nd paragraphs teach 55 kilowatts (kW)/kilograms (kg) and excellent cycle stability even after 10,000 charge/discharge cycles).  

In regards to claim 105, 
Wang fails to disclose wherein said dielectric is formed of said bast material (abstract).

Takahata discloses a separator formed of bast or hurd material, or a derivative thereof ([0009]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the separator of Wang using the separator  as taught by Takahata to obtain a separator with high mechanical strength and enhance adhesion with the electrodes.
  
In regards to claim 106, 
Wang fails to disclose wherein said bast material is hemp bast or kenaf bast (abstract).

Takahata discloses wherein said bast material is hemp bast or kenaf bast ([0009]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the separator of Wang using the separator  as taught by Takahata to obtain a separator with high mechanical strength and enhance adhesion with the electrodes.

In regards to claim 110, 
Wang further discloses wherein said capacitor has a mass of at most about 5 kg (Page 5139 – Method section – Electrochemical Measurement subsection & Page 5138 – left hand column – last paragraph).  

In regards to claim 111, 
Wang further discloses wherein said capacitor has a mass of at most about 2 kg (Page 5139 – Method section – Electrochemical Measurement subsection & Page 5138 – left hand column – last paragraph).  

In regards to claim 112, 
Wang further discloses wherein said capacitor has an energy density of at least about 40 W hours (h) / kg active mass at a temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load (abstract).  

In regards to claim 113,
Wang as modified by Takahata discloses all the claimed limitations discussed above with respect to claim 113, except for wherein said capacitor has an energy density of at least about 60 W h / kg active mass at a temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load.  

However, Wang discloses that the power density is a result effective variable, particularly for ensuring large storage of energy (Page 5139 – Method section – Electrochemical Measurement subsection).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Wang as modified by Takahata to have an energy density of at least about 60 W h / kg active mass at a temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load to obtain a capacitor capable of providing a large amount of energy, as taught by Wang.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 114, 
Wang fails to disclose wherein the bast or hurd material is (i) bast or hurd fiber or (ii) bast or hurd powder (abstract).

Takahata discloses wherein the bast or hurd material is (i) bast or hurd fiber or (ii) bast or hurd powder ([0009]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the separator of Wang using the separator  as taught by Takahata to obtain a separator with high mechanical strength and enhance adhesion with the electrodes.

In regards to claim 115, Wang discloses
A method for storing electrical energy, comprising:
(a) activating a capacitor comprising (i) a first electrode (stainless steel disc/carbon layer – Page 5139 – Method section – Electrochemical Measurement subsection) formed of a material configured to conduct electrons to or from an electrical load; (ii) a dielectric (separator layer – Page 5139 – Method section – Electrochemical Measurement subsection) adjacent to said first electrode, wherein said dielectric comprises (i) a separator and (ii) an electrolyte (Page 5138 – right hand column – 2nd paragraph & Page 5139 – Method section – Electrochemical Measurement subsection); and (iii) a second electrode (stainless steel disc/carbon layer – Page 5139 – Method section – Electrochemical Measurement subsection) adjacent to said dielectric, wherein said second electrode is formed of material that is configured to conduct electrons to or from said electrical load, wherein said separator is sufficient to induce an electrical potential to accumulate between said first electrode and said second electrode, and wherein said second electrode is electrically isolated from said first electrode  (Page 5131 – left hand column – first paragraph & Page 5139 – Method section – Electrochemical Measurement subsection), wherein said capacitor has a power density of at least about 55 kilowatts (kW)/ kilogram (kg) active mass at a temperature from 60°C-100°C over at least about 250 charge/discharge cycles (fig. 4a & Page 5138 – right hand column – 1st to 2nd paragraphs teach 55 kilowatts (kW)/kilograms (kg) and excellent cycle stability even after 10,000 charge/discharge cycles); 
(b) bringing said capacitor in electrical communication with said electrical load (Page 5139 – Method section – Electrochemical Measurement subsection & page 5131 – left hand column – 1st paragraph); and 
(c) charging or discharging said capacitor via said electrical load (Page 5139 – Method section – Electrochemical Measurement subsection & page 5131 – left hand column – 1st paragraph).  Wang fails to explicitly disclose the separator formed of bast or hurd material, or a derivative thereof.

Takahata discloses a separator formed of bast or hurd material, or a derivative thereof ([0009]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the separator of Wang using the separator  as taught by Takahata to obtain a separator with high mechanical strength and enhance adhesion with the electrodes.

In regards to claim 117, 
Wang further discloses wherein said electrical load comprises an electrical circuit of a vehicle (page 5131 – left-hand column – 1st paragraph).  

Claim(s) 116 & 118-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Takahata as applied to claim 115 above, and further in view of WO2016/123272 hereafter referred to as Gadkaree.
In regards to claim 116,
Wang as modified by Takahata fails to disclose wherein said electrical load is a power grid.  

Gadkaree discloses wherein said electrical load is a power grid ([0035-0036]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a power grid as taught by Gadkaree as the load of Wang as modified by Takahata based on an individuals need for storage, supply, or both, of power.  Furthermore, a power grid is a known alternative to a vehicle as taught by Gadkaree. 

In regards to claim 118,
Wang as modified by Takahata fails to disclose wherein said electrical load comprises an electrical circuit of an airplane or a boat.  

Gadkaree discloses wherein said electrical load comprises an electrical circuit of an airplane or a boat ([0035-0036]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use an airplane or a boat as taught by Gadkaree as the load of Wang as modified by Takahata based on an individuals need for storage, supply, or both, of power.  Furthermore, an airplane or a boat are known types of vehicles as taught by Gadkaree. 

In regards to claim 119,
Wang as modified by Takahata fails to disclose wherein said electrical load comprises an electrical circuit of a train.  

Gadkaree discloses wherein said electrical load comprises an electrical circuit of a train ([0035-0036]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a train as taught by Gadkaree as the load of Wang as modified by Takahata based on an individuals need for storage, supply, or both, of power.  Furthermore, a train is a known type of vehicles as taught by Gadkaree. 

Claim(s) 100 & 107-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of JP09045586A hereafter referred to as Muranaka.
In regards to claim 100, 
Wang discloses a capacitor for storing electrical energy (title), comprising: 
a first electrode (stainless steel disc/carbon layer – Page 5139 – Method section – Electrochemical Measurement subsection) formed of a material configured to conduct electrons to or from an electrical load; 
a dielectric (separator layer – Page 5139 – Method section – Electrochemical Measurement subsection) adjacent to said first electrode, wherein said dielectric comprises (i) a separator and (ii) an electrolyte (Page 5138 – right hand column – 2nd paragraph & Page 5139 – Method section – Electrochemical Measurement subsection); and 
a second electrode (stainless steel disc – Page 5139 – Method section – Electrochemical Measurement subsection) adjacent to said dielectric, wherein said second electrode is formed of material that is configured to conduct electrons to or from said electrical load, wherein said separator is sufficient to induce an electrical potential to accumulate between said first electrode and said second electrode, and wherein said second electrode is electrically isolated from said first electrode (Page 5131 – left hand column – first paragraph & Page 5139 – Method section – Electrochemical Measurement subsection), 
wherein said capacitor has a power density of at least about 55 kilowatts (kW)/kilograms (kg) active mass at a temperature from 60°C-100°C over at least about 250 charge/discharge cycles via said electrical load (fig. 4a & Page 5138 – right hand column – 1st to 2nd paragraphs teach 55 kilowatts (kW)/kilograms (kg) and excellent cycle stability even after 10,000 charge/discharge cycles).  Wang fails to explicitly disclose the separator formed of bast or hurd material, or a derivative thereof.

Muranaka discloses a separator formed of bast or hurd material, or a derivative thereof (abstract & [0013]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the separator of Wang using the separator  as taught by Muranaka to obtain a capacitor with decreased fraction defective due to short, with decreased internal resistance, and with improved initial characteristics and improved electrical characteristics after long term use.

In regards to claim 107, 
Wang fails to disclose wherein said dielectric is formed of said hurd material.  

Muranaka discloses wherein said dielectric is formed of said hurd material (abstract & [0013]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the separator of Wang using the separator  as taught by Muranaka to obtain a capacitor with decreased fraction defective due to short, with decreased internal resistance, and with improved initial characteristics and improved electrical characteristics after long term use.

In regards to claim 108, 
Wang fails to disclose wherein said hurd material is hemp hurd or kenaf hurd.  

Muranaka discloses wherein said hurd material is hemp hurd or kenaf hurd (abstract & [0013]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the separator of Wang using the separator  as taught by Muranaka to obtain a capacitor with decreased fraction defective due to short, with decreased internal resistance, and with improved initial characteristics and improved electrical characteristics after long term use.

In regards to claim 109, 
Wang fails to disclose wherein said dielectric comprises hurd or a derivative thereof.  
	
Muranaka discloses wherein said dielectric comprises hurd or a derivative thereof (abstract & [0013]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the separator of Wang using the separator  as taught by Muranaka to obtain a capacitor with decreased fraction defective due to short, with decreased internal resistance, and with improved initial characteristics and improved electrical characteristics after long term use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2000173862A – [0025]			US 2012/0137937 – [0048]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848